                     Case 20-10343-LSS         Doc 238      Filed 03/19/20      Page 1 of 1


                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                            )
In re:                                                      ) Chapter 11
                                                            )
BOY SCOUTS OF AMERICA AND DELAWARE                          ) Case No. 20-10343 (LSS)
BSA, LLC, et al.,                                           )
                                                            )
                                 Debtors.                   ) (Jointly Administered)
                                                            )

                       MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Rule 9010-1 and the attached certification, counsel moves for the admission pro hac vice
of Paul Mones, Esquire represent abuse victims in the above-captioned case and any and all adversary
proceedings commended therein.
                                                    /s/ Domenic E. Pacitti_________________________
                                                    Domenic E. Pacitti (DE Bar No. 3989)
                                                    KLEHR HARRISON HARVEY BRANZBURG LLP
                                                    919 N. Market Street, Suite 1000
                                                    Wilmington, Delaware 19801
                                                    Telephone: 302.552-5511
                                                    Email: dpacitti@klehr.com

                   CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
practicing, and in good standing as a member of the Bars of the State of Oregon, California, Massachusetts,
and West Virginia (it is noted that I am on inactive status but in good standing) , and submit to the disciplinary
jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course of this action. I
also certify that I am generally familiar with this Court’s Local Rules and with the Standing Order for District
Court Fund revised August 31, 2016. I further certify that the annual fee of $25.00 has been paid to the Clerk
of the Court for the District Court.

                                                        /s/ Paul Mones
                                                        Paul Mones, Esquire
                                                        PAUL MONES, P.C.
                                                        13101 Washington Blvd., Suite 103
                                                        Los Angeles, California 90066
                                                        Telephone: 310.566.7418
                                                        Email: paul@paulmones.com

                                       ORDER GRANTING MOTION

         IT IS HEREBY ORDERED THAT counsel’s motion for admission pro hac vice is granted.




PHIL1 8755857v.1
